Citation Nr: 0609477	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  97-13 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for lumbar spine 
disability to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1959 to August 1961, from November 1961 to August 1962 
and from June 1972 to June 1977.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a -
September 1995 rating decision of the Anchorage, Alaska 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2003 the case was remanded for further 
development.  [The Veterans Law Judge considering the claim 
at the time is no longer with the Board, and the case has 
been reassigned to the undersigned.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifested in service or in 
the first postservice year, and it is not shown that any 
current rheumatoid arthritis would be related to the 
veteran's service.  

2.  A chronic Lumbar spine disability was not manifested in 
service, osteoarthritis of the lumbar spine was not 
manifested in the first postservice year, and it is not shown 
that any current lumbar spine disability is related to the 
veteran's service.  


CONCLUSIONS OF LAW

1.  Service connection for rheumatoid arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005) 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although the veteran was 
not provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar., 2006) such notice would only be relevant if 
the benefits sought were being granted.

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided essential content-complying notice by a March 
2004 letter and by a September 2005 supplemental statement of 
the case (SOC), which provided the full text of the VCAA 
regulations, including the requirement that VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  He was given ample time to 
respond after complete notice was given.    

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He was 
afforded medical evaluations in August 2001and October 2004.  
VA's duty to assist the veteran in the development of facts 
pertinent to his claim is met.  He is not prejudiced by the 
Board's proceeding with appellate review of the merits of the 
claim at this time.  Mayfield v. Nicholson, 19 Vet. App. 
103(2005).

II.  Factual Background 

Service medical records reveal that on induction examination 
in August 1959 the veteran's spine was normal, and he did not 
note any back or joint problems.  In November 1959, it was 
found that the veteran's right leg was shorter than the left, 
and he was given a heel lift.  In February 1961 the veteran 
was seen for back pain complaints; treatment included heat, 
muscle relaxants and a bed board.  

In a June 1961 report of medical history, the veteran 
indicated that his health was good, but that he had trouble 
with his right leg and back on prolonged standing or walking.  
He had been advised that the problem was due to shortness of 
the right leg.  On physical examination in June 1961, the 
spine was normal.  It was specifically noted that examination 
of the back and legs was normal, and that the veteran did not 
have any profiles, limitations, orthopedic disease or loss of 
duty time due to orthopedic ailments.  On physical 
examination in January 1962, it was noted that the veteran 
had back pain on prolonged standing but no other serious 
illness or injury.  The veteran indicated that he was in good 
health, but had been treated for back trouble at Nelson 
Brothers Chiropractic Clinic in Sioux Falls, South Dakota.  
On physical examination in May 1962 it was noted that the 
veteran's medical history was reviewed and determined to be 
of no clinical significance, and that he had no assignment 
limitations.  The veteran again noted his good health and 
chiropractic treatment for back trouble.  On physical 
examinations in November 1971 and February 1976 and 
separation examination in May 1977, the spine was normal; the 
veteran did not report any back or joint problems.  In March 
1977 the veteran was found to have serum hepatitis, HAA 
positive.  At the time an anti-nuclear antibody (ANA) test 
was negative.  

An October1981 medical certificate from Dr. B, an osteopathic 
physician showed a diagnosis of chronic low back syndrome 
with intermittent episodes.  

October 1985 laboratory studies revealed a negative 
rheumatoid factor and positive anti-nuclear antibodies 
(1:80), a sed. rate of 22 mm.hr and a notation of a positive 
RA screen.  

In a May 1997 statement in lieu of a Form 9, the veteran 
contended that he had documented rheumatoid arthritis.  He 
indicated the condition was hereditary.  He alleged that 
treatment providers in service failed to properly diagnose 
his previous back and leg problems, which were in all 
probability, due to early stage arthritis.  There was also a 
positive ANA test early in his service record, and this had 
been documented since he left the service.  He contended that 
if his history had been properly taken in service, and if 
appropriate diagnostic studies had been conducted, rheumatoid 
arthritis would have been diagnosed (and more successfully 
treated with earlier intervention). 

An August 2001 private rheumatologic evaluation on behalf of 
VA by a Board-certified Internist with a subspecialty in 
Rheumatology found that the veteran's symptoms were most 
consistent with a diagnosis of osteoarthritis.  The examiner 
reviewed the service and postservice medical records, 
obtained a history from the veteran, and performed a physical 
examination.  The veteran reported progressive bilateral knee 
pain for the past ten years with intermittent swelling for 
the past two to three years.  He had received considerable 
benefit for this pain from Synvisc injections.  The right 
knee was the more problematic and had associated limping, 
pain and swelling.  For at least the year prior he had aching 
of the proximal interphalangeal joints of the fingers, 
without localized redness or warmth.  Stiffness in the hands 
and knees would last for approximately 1 to 11/2 hours on a 
daily basis after rising in the morning.  He also reported 
aching of the shoulders for about ten years.  There was no 
history of psoriasis, eye dryness, redness or recurrent eye 
inflammation, pleurisy, pericarditis or kidney disease except 
kidney stones.  There was a reported family history of 
rheumatoid arthritis in his father as well as one of his five 
sisters.  For approximately nine months prior to the 
examination he had received considerable relief from pain in 
the hands from Vioxx, with resultant increase in mobility.  
Occasional epigastric burning was noted, but there was no 
history of associated fatigue, use of assistive devices, or 
specifically recalled joint injury.  The symptoms apparently 
did not interfere with the veteran's ability to perform 
vocational pursuits, although for the ten years prior he no 
longer engaged in activities such as jogging (primarily due 
to knee pain).  Physical examination showed a smooth gait and 
no difficulty rising from sitting, supine or semi squatting 
positions, but the veteran was unable to assume a full 
squatting position due to knee pain.  Cervical and shoulder 
mobility was full, as was that of the elbows, wrists, small 
joints of the hands, hips, knees, ankles and feet, with no 
point tenderness.  He was able to make a complete fist, 
bilaterally, and grip strength was 4+ out of 4.  There was no 
palpable joint or synovial thickening of the wrists, 
metacarpal phalangeals (MCPs), or proximal interphalangeals 
(PIPs), but slight bony enlargement of the distal 
interphalangeals (DIPs) (scattered) was noted.  There was 2+ 
out of 4 effusion of the right knee without localized warmth 
or tenderness of either knee or swelling of the left 
observed.  Ankle, tarsal and metatarsalphalangeal joints were 
without tenderness or evidence of synovial thickening.  There 
was no evidence of mediolateral or anterior-posterior 
instability of the knees and no spinal or paraspinal 
tenderness.  On forward flexion at the waist the veteran was 
able to reach the level of mid shins with arms outstretched.  
Lateral lumbar flexion was 20 degrees right and left and 
rotation was to 15 degrees.  Extension was painful and 
limited to 10 degrees.  Strength of pelvic girdle and distal 
lower extremity musculature was normal (with reduced response 
to light touch over the toes dorsally).  Knee and ankle jerks 
were 2+, bilaterally.  The examiner did not see any evidence 
of lumbar disc disease or rheumatoid arthritis in service.  
Likewise there was no evidence that lumbar disc disease, if 
present, was related to military service.  These conclusions 
were based on the absence of any reports in the medical 
record of specific injuries or encounters while in military 
service.  The current symptoms of right knee pain and 
swelling, as well as pain in the PIP joints of the hands and 
history of relief of left knee swelling and pain after 
Synvisc injections, as well as improvement of hand symptoms 
with Vioxx and localization of hand symptoms in the PIP 
joints was most consistent with osteoarthritis. 
In a January 2002 statement the veteran contended that he had 
a pre-existing condition, as he had been rejected by the U.S. 
Air Force and Air Force Academy due to physical problems.  He 
felt that due to inadequate medical care and a failure to 
perform any medical tests between 1959 and 1961, the military 
had failed to diagnose his rheumatoid arthritis.  He felt 
strongly that his condition was aggravated in service, and 
that with proper medical evaluation and treatment he would 
have been evaluated, diagnosed and medically discharged from 
service several months after being inducted.  

In May 2002, a VA orthopedic surgeon reviewed the veteran's 
claims folder to provide an opinion as to whether any lumbar 
disc disease or rheumatoid arthritis and the veteran's 
military service.  The reviewing specialist noted that the 
veteran did not have specific complaints (nor was he 
evaluated for the most common areas of involvement with 
rheumatoid arthritis), and that no diagnosis of rheumatoid 
arthritis was made in service.  He had an elevated 
sedimentation rate (28 mm) and a negative ANA blood test 
(used for screening of arthritis) when he was being treated 
for hepatitis (February/March 1977).  As far as could be 
determined the veteran did not have a rheumatoid factor blood 
test in service.  There were also no service medical record 
entries indicating the veteran had complaints of, or 
treatment for, extremity joint symptoms.  It was reviewer's 
impression that the veteran's lumbar back condition was most 
likely related to degenerative disc disease, not to 
rheumatoid arthritis.

May 2003 lumbar spine X-rays produced a diagnostic impression 
of mild to moderate degenerative disc disease throughout the 
lumbar spine, otherwise a negative exam.  A May 2003 private 
MRI showed moderate degenerative disc disease at L1-2, mild 
degenerative disc disease at L2-3 and L3-4, and a relatively 
large left paracentral disc protrusion at L4-5 with moderate 
right and mild left foraminal stenosis.  

On June 2003 private post surgery consultation the diagnoses 
were wound infection, gram positive organisms, back and 
status post May 2003 left L4-5 laminectomy disc excision and 
root decompression for herniated disc.  It was noted that the 
veteran had spontaneously developed pain compatible with a 
herniated disc three years prior.  The pain subsequently 
improved but then in February 2003 he had recurrences of pain 
that did not fully resolve after lifting a heavy patient and 
doing gardening work.  He then underwent an elective L4-5 
laminectomy, disc excision and root decompression without 
complications on May 29, 2003.  

In a July 2003 letter, the veteran related that he had a 
partial lumbar laminectomy in on an emergent basis May 2003.  
He felt that this L4 condition was secondary to his long 
standing complaint of arthritis and his original complaint of 
back problems dating back to his original service in 1959 and 
1960.

In a March 2004 statement the veteran indicated that he had 
documented positive rheumatoid arthritis titers and also ANA 
titers which were later documented after his discharge from 
service.  He reiterated that during service no attempt was 
made to diagnose his back condition.  No testing was done and 
very little medical examinations were done.  Over the years 
he had not seen any VA doctors as he had always been able to 
provide his own medical insurance and as a doctor who had 
seen many forms of arthritis he felt he was capable of making 
a substantial diagnosis of rheumatoid arthritis.  With his 
continuing back problems since his original induction to the 
present time he eventually had a ruptured disc.  His May 2003 
MRI showed mild to moderate degenerative disc disease 
throughout the entire lumbar spine which he alleged indicated 
rheumatoid arthritis.  Also he had received Synvisc 
injections in both knees for his arthritic condition.  Based 
on his symptoms in service and his positive laboratory tests 
he strongly believed that the diagnosis of rheumatoid 
arthritis was missed many years ago, and that his present 
problems were complicated and originated prior to his 
induction in the army.  

October 2004 hand X-rays were interpreted as showing no 
evidence of rheumatoid arthritis, degenerative joint disease 
of the interphalangeal joints of both thumbs, and minor 
changes of degenerative joint disease involving the 
articulation of the left scaphoid with the trapezium.

On October 2004 VA examination, the examiner reviewed the 
claims file and X-ray results, obtained a history from the 
veteran and examined the veteran.  He also consulted with a 
rheumatologist (suggested by the veteran, in the veteran's 
presence) to determine what comprehensive diagnostic tests to 
screen for rheumatoid arthritis would be acceptable to the 
veteran (as he was an osteopath).  Testing included 
citrulline antibody (CCP), rheumatoid arthritis factor (RF), 
anti-nuclear antibodies (ANA), C-reactive protein (CRP), 
sedimentation (sed) rate and complete blood count (CBC) tests 
(The veteran had indicated he would accept a conclusion that 
he did not have rheumatoid arthritis if all were negative.).  
The veteran reported that over a six to eight month period 
prior to induction he saw a chiropractor more than 12 times 
for back problems.  He had difficulty walking, and credited 
the chiropractor for getting him to walk.  Laboratory studies 
produced negative RF and ANA, a sed rate of 36 [elevated], a 
CCP of 5 (nl 0 to 20), CRP of .55 (0-.55), a normal C3 and C4 
and a -normal CBC.  The examination produced a diagnosis of 
osteoarthritis of the lumbar spine with L4-5 disc removed 
with meningitis following this, two more surgeries and 
prolonged IV antibiotics for osteomyelitis.    

The veteran's claims file was subsequently reviewed, and the 
reviewing medical person indicated that it was his opinion 
(and the opinion of orthopedists and rheumatologists of 
record) that there was no evidence that the herniated disc in 
2003, 26 years after separation, was incurred in, or 
aggravated by, military service.  

In a September 2005 letter the veteran noted that the sed 
rate on October 2004 VA examination was 36, while normal was 
from 0 to 20.  He contended that the sed rate had always been 
elevated, which indicated rheumatoid arthritis.  Also in the 
past he had documented positive rheumatoid arthritis titers.  
He argued that hand X-rays were not always indicative of 
rheumatoid arthritis.  He felt that as a family physician he 
was well capable of diagnosing arthritis when and where it 
occurred.  

A September 2005 private MRI revealed interval development of 
moderate to large disc extrusion at L3-4, small broad based 
central disc protrusion at L2-3, interval fusion of L4-L5 and 
regions of bony neural foraminal narrowing.  

October 2005 private lab testing showed CCP of <2.0f [< or 
=5.0], ANA + Pattern of .9 f [<=1.0], a rheumatoid factor of 
30H [<=20] and a sed rate of 15H (1-10 mm/hr). 
In a November 2005 letter the veteran alleged that his back 
disability was aggravated by his army service as he had to 
lift heavy medical tents in excess of 200 pounds and other 
equipment, and to sleep on cold and damp ground.  He 
contended that his October 2005 lab studies proved that he 
had positive Rheumatoid and ANA factors along with elevated 
sed rates.  

In a January 2006 letter, the veteran advised that he had 
ruptured disc surgery on the right L3-L4 that was necessary 
secondary to his long standing rheumatoid arthritis and was 
in conjunction with the other surgeries he had in May and 
June 2003.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases (here arthritis, both rheumatoid and osteoarthritis) 
may be established on a presumptive basis if such disease is 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rheumatoid Arthritis

Despite quite extensive development in that regard, the 
evidentiary record still leaves some uncertainty as to 
whether or not the veteran actually has such disability.  
While fairly complete prior evaluations (including in 2004, 
when the VA examiner actually consulted with a specialist 
suggested by the veteran [who is an osteopath] who suggested 
what diagnostic studies were indicated) resulted in opinions 
that he does not have rheumatoid arthritis, he has since 
submitted results of October 2005 laboratory studies which 
include findings that (per medical reports in the file) may 
be associated with rheumatoid arthritis (elevated rheumatoid 
factor and sedimentation rate).  The Board has considered 
whether it is now necessary to arrange for further 
development (such as a medical opinion whether in light of 
the additional studies the evidence now shows the veteran has 
rheumatoid arthritis), and has determined that such 
development is not necessary because a finding that the 
veteran is now shown to have rheumatoid arthritis would not 
critically impact on the ultimate determination in this 
matter.

In addition to a current diagnosis of the disability for 
which service connection is sought, what the evidence must 
also show to warrant service connection for the disability 
are both an event, disease or injury in service, and 
competent evidence of a nexus between the event, injury, or 
disease in service and the current diagnosis.  Here, the 
preponderance of the competent evidence is against a finding 
that rheumatoid arthritis was manifested in service (or in a 
postservice year following discharge so as to permit 
application of the presumptive disease presumptions).  Joint 
complaints were not noted on the veteran's service separation 
examination.  And postservice examiners who reviewed the 
record have noted that rheumatoid arthritis was not 
manifested in service.  While the veteran alleges that it was 
present in service (and would have been detected if more 
comprehensive testing was done at the time, i.e., during 
1961/1962 service), and while his statements may carry more 
weight than those of an ordinary (layperson) veteran because 
he has medical training, his opinion is entirely speculative, 
as he suggests only that had additional studies been done, 
they may have uncovered rheumatoid arthritis.  
[Significantly, as is stated in the article submitted by the 
veteran, the elevated sed. rate reported when he was being 
seen for hepatitis, in March 1977, is suggestive of a 
diagnosis of rheumatoid arthritis only when accompanied by 
other pathology such as morning stiffness, swollen joints.  
Such complaints/findings were not noted at the time.] 

And while the veteran is trained in diagnosing disease, his 
own opinion that he had rheumatoid arthritis in service or 
that any rheumatoid arthritis would be related to service is 
self-serving, and consequently of limited probative value 
without objective support in the record by virtue of clinical 
findings in service, supporting opinions of others trained in 
medicine, or supporting treatises specific to the dispositive 
factors.  

In summary, while there remains an element of uncertainty as 
to whether or not the veteran has rheumatoid arthritis, the 
evidence clearly does not show that such disease was 
manifested in service or to a compensable degree in the first 
postservice year, and the preponderance of the evidence is 
against a finding that any current rheumatoid arthritis might 
be related to service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.  

Lumbar spine disability

The veteran clearly has a lumbar spine disability. He has 
undergone lumbar disc surgeries.  However, neither disc 
disease nor any chronic back disability was diagnosed or 
manifested in service.  While back pain complaints were 
noted, particularly on prolonged standing or walking (and 
particularly during the earlier service, no back complaints 
were reported between 1972 and 1977), these were attributed 
to a leg length discrepancy, and not to any chronic back 
pathology.  X-rays of the spine in service were normal; on 
service separation examination, evaluation of the spine was 
normal.  And osteoarthritis of the spine, which has been 
reported in recent years was not manifested in the first 
postservice year (so as to warrant application of the chronic 
disease presumptions for such disease).   

As to the matter of a nexus between current lumbosacral disc 
disease and service, the August 2001 rheumatologic examiner 
did not find any evidence of lumbar disc disease in service 
or any evidence that lumbar disc disease was related to 
service.  Additionally, in an August 2005 opinion, the VA 
physician's assistant found that there was no evidence that 
the veteran's disc disease was incurred in, or aggravated by, 
military service.  And, significantly, there is documentation 
in the record of a postservice (patient lifting) injury to 
which (at least some of) the current back disability has been 
attributed.  As a licensed medical practitioner, the veteran 
is competent to opine regarding a relationship between his 
current lumbar spine disability and his military service.  
However, given the lack of documentation of back trouble in 
service after 1962, the normal findings on separation 
examination the explicit August 2001 and August 2005 VA 
medical opinions against such nexus, the absence of further 
medical opinions supporting the veteran's, and the fact that 
his own opinions are self-serving, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
is related to an event, injury, or disease in service.  The 
preponderance of the evidence is against this claim and it 
must be denied.      


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for a lumbar spine disability to include 
degenerative disc disease, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


